Citation Nr: 1218339	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability.  

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for thin blood.

6.  Entitlement to service connection for status post bilateral total knee replacement.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a dental disability.

10.  Entitlement to service connection for blood clots of the lungs.

11.  Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1956 to November 1958. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for a liver disability, a bilateral leg disability, a heart disability, cancer, thin blood, status post bilateral total knee replacement, a bilateral eye disability, tinnitus, a dental disability, blood clots of the lungs, and bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a liver disability, a bilateral leg disability, a heart disability, cancer, thin blood, status post bilateral total knee replacement, a bilateral eye disability, tinnitus, a dental disability, blood clots of the lungs, and bilateral hearing loss.  

As an initial matter, the Veteran's service treatment records (STRs) are unavailable and were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such cases there is a heightened obligation to assist the appellant in the development of the case in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

A December 1997 private treatment record notes that the Veteran reported to his physician that he is drawing Social Security disability as well as retirement.  In a November 2008 VCAA Checklist for Development document, the RO noted under a section titled SSA records, "none."  In its August 2009 rating decision and May 2011 statement of the case (SOC), the RO noted its various attempts to obtain evidence, including the Veteran's STRs and specific VA Medical Center (VAMC) treatment records, but made no mention that it attempted to obtain his SSA records.  

VA has a duty to obtain SSA records when it has actual notice that a Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

There is no indication in the claim file that VA has made any attempts to obtain the Veteran's SSA records despite evidence of record putting it on actual notice that he is in receipt of SSA disability benefits.  Given that these records could contain evidence relevant to his currently appealed service connection claims and that there is a heightened obligation to assist the Veteran because his STRs are unavailable, the Veteran's claims must be remanded so VA can obtain his SSA records.  See Murincsak, supra; 38 C.F.R. § 3.159(c)(2) (noting VA will make as many requests as necessary to obtain records from a Federal agency such as SSA).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Take all necessary actions to obtain any and all documents pertaining to an award of disability benefits from the SSA, and specifically request copies of the medical records upon which the SSA based its decision.  If a negative response is received following the making of this request, make a Formal Finding of the Unavailability of SSA Records.  

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



